EXHIBIT 10.2
 






TEAMING AGREEMENT
 


THIS TEAMING AGREEMENT (the “Agreement”) is made and entered into this November
_, 2014, by and between E-WASTE SYSTEMS, INC.(EWSI) 1350 E. Flamingo, #3101 -
Las Vegas, NV 89119 (“EWSI”), and Ingram Micro (UK) Limited whose address is 7
Clarendon Drive ,
Wymbush,  Milton  Keynes,  MK8  8ED  (“PARTNER”),  which  together  hereinafter  are  jointly
referred to as the "Parties".
 
RECITALS
 
WHEREAS, EWSI is executing a branded strategy of growth by brand licensing, by
partnership, by acquisition; by organic business development; and by joint
venture and as a result has a constantly growing network of high quality
companies around the globe that it is working with, and
 
WHEREAS, both EWSI and PARTNER have or may develop customer relations which may
need servicing in locations where they do not presently operate and,

WHEREAS, both Parties desire to provide the operational support for these
customer initiatives to the other Party, and
 
WHEREAS the Parties wish to engage each other to promote and to perform the
services described under this Teaming Agreement.
 
NOW, THEREFORE, the Parties hereby agree as follows:
 
 
1)            Joint Cooperation
 
EWSI and PARTNER have resolved to enter into this Agreement to agree on the
collaboration between the Parties to address customers with services to process
certain end of life electronics assets from their respective customers with the
objective of providing the highest standards of recycling, refurbishing, and /or
reselling of these assets, and only in keeping with the customer's requirements,
for either reuse or scrap. Neither party shall landfill or export hazardous
materials in performing its respective services pursuant this Agreement. All
data will also be destroyed to satisfy customer requirements and to satisfy
EWSI's and PARTNER’s own high-end standards.  This
Agreement  does  not  obligate  either  Party  to  perform  any  specific  services  unless  and  until
separately mutually agreed in writing.
 
2)            Sole Brand
 
EWSI  shall  be  the  sole  commercial  brand  deployed  in  the  operation  of  services  under  this
Agreement for its customers and PARTNER shall be the sole commercial brand
deployed for its customers unless otherwise agreed by the Parties in writing.
All communication, correspondence and documentation shall be as directed by the
Party which owns the customer relationship.  Both Parties may choose to display
the brand, geography and services of the other Party on its own website and
promotional material so long as the form of their use is agreed with the other
Party in writing prior to such use.    Each Party shall indemnify, defend and
hold the other Party and its affiliates harmless from and against any and all
third party claims asserting that the first Party’s trademarks, brands or other
intellectual property infringe on such third party’s right.
 
 

 


 
- 1 -

--------------------------------------------------------------------------------

 





 
 
3)             Principles
 
The Parties warrant to each other that they shall deploy the highest industry
and ethical standards in execution of the contracted customer services,
including but not limited to the following: zero landfilling of any electronics
or other waste; complete destruction of customer data; provision of certificates
of destruction; resale of still usable electronics only with the consent of the
customer; and prohibition of any improper or illegal exportation. In addition,
the Parties agree to be guided by, but may exceed and therefore not be limited
to, the highest legal e-waste recycling standards in the world, generally
accepted to be Europe's WEEE Directive, as well as the principles of the R2
standards as recommended by the United States EPA, and all local laws pertaining
to the jurisdictions relevant to the Parties.
 
4)             Customer Relationship; non-circumvention
 
The relationships with the customers that will be served by the Parties belong
solely to the original owner of the customer relationship and neither Party
shall do or take any action to circumvent the
other  or  otherwise  attempt  to  take  away  the  business  of  the  customer  from  the  other  Party.
Similarly, the Parties shall not do or take any action to hire away any
employees of the other Party or otherwise circumvent the other Party; provided,
however, that responses to general solicitations shall not be a breach hereof.
 
5)        Geography
 
The Parties are not limiting themselves by entering into this Agreement to any
sector or geography. It is contemplated that the Parties may choose to pursue
opportunities wherever they choose to in the world.
 
6)        Management
 
Under this Agreement, each Party originating the customer relationship will be
responsible for establishing, publishing and overseeing the operational
standards in advance of signing any contract or order with such customer.   The
Parties agree that any contract and/or order shall carefully identify the
specific customer requirements (or statements of work), including, but not
limited to:
 
i.          Removal
ii.         Labor
iii.       Trucking
iv.       Grading
v.        Parting
vi.       Refurbishment
vii.      Testing
viii.     Data destruction
ix.        Demanufacturing
x.         Method of recycling
xi.        Packaging
xii.       Financing
xiii.      Selling
xiv.      Reporting to the customer
xv.       Reporting to the other Party
xvi.      Environmental compliance, and
 xvii.    Providing for customer on-site inspections, tours of the facility, or
video capture of the processing, etc.
 
 
 
 


 
- 2 -

--------------------------------------------------------------------------------

 
 
 

 
 
7)             Locations
 
Unless otherwise agreed upon by the Parties the work will be performed at
PARTNER’s facilities or EWSI's locations as evidenced by its website, but may
include any other agreed location which is under direct or sub-contractual
control of either Party, or which is part of the EWSI affiliate network. So long
as this Agreement remains valid, the facilities of either Party and any other
subsequently deployed locations, may be identified as part of the combined
network of both Parties via their websites and other public documents as either
Party chooses.
 
8)             Cost of Assets
 
For purposes of clarity, and unless otherwise agreed on a case by case basis,
the Parties enter into this Agreement with the understanding that it will be
generally receiving end of life assets for disposition at little or no cost to
be paid to the customer(s), but that if the equipment contains enough high value
at the end of the processing, a portion of the net recovered value may be
offered to the customer. Final details regarding a particular customer
transaction will address the applicable pricing and materials at issue, and
further will specify the compensation and other financial arrangements between
the Parties for that specific transaction and a separate agreement will be
entered into between the parties with respect thereto.
 
9)             Term & Termination
 
The term of this Agreement will initially be for one year, with a routine
reviews to ensure that the terms of this Agreement provide a fair reflection of
the performance and rewards of each Party, and may be renewed annually
thereafter, by mutual agreement. Within 60 days of the end of the initial term,
the Parties will evaluate this Agreement and endeavor to extend the same on
terms that are mutually acceptable.  In the event the Parties do not agree on a
new contract, this Agreement shall continue month to month thereafter until
terminated.  At the end of the initial one year term, either Party may elect to
terminate the Agreement by giving not less than 30 days written notice to the
other Party, without penalty.  Either Party may terminate this Agreement at any
time for "cause", to be defined as material breach of this Agreement, gross
misconduct, malfeasance, moral or unethical dealings, or violation of any laws
of any applicable jurisdiction. In the event of termination, the Parties shall
complete all contracted services and settle the financial matters between them
in accordance with the terms of this Agreement.


10)           EWSI’s  Repres entation  a nd  W arranti es
 
Each Party represents and warrants that it will conduct itself with the highest
ethical standards and in compliance with any and all applicable laws and will
not make any false or misleading representation or warranty regarding the
services of the other Party and shall indemnify, defend and hold Partner
harmless from and against any and all third party claims resulting from a breach
of such representation and warranty contained in this clause.
 
11)           Change of Control Provision
 
This Agreement is binding upon the Parties, their successors and assigns.   The
foregoing notwithstanding, in the event that either Party to this Agreement
sells a controlling interest of its company to a third party, the other Party
shall have the right to cease work on behalf of any
 
 
 
 

 
 
- 3 -

--------------------------------------------------------------------------------

 





 
 
customer until the third party confirm this Agreement in writing as requested
and further shall be entitled to terminate this Agreement immediately upon
notice thereof.
 
12)           Authority
 
The Parties warrant to each other that they have full authority to enter into
this Agreement and agree to be bound by its terms.
 
13)           No Strict Construction
 
The Parties confirm that there is no relevance to the order of listing of the
terms of this Agreement and that if any single element of this Agreement is
deemed invalid the other elements shall remain valid and in full force.
 
14)           Governing Law
 
The laws governing this Agreement will be those of England and Wales. In case of
any dispute regarding this Agreement, the parties shall refer any disputes to
and to agree to be bound by exclusive jurisdiction of the course of competent
jurisdiction in London, England.
 
The Parties hereby approve and accept these terms on the date shown below.
 
 

On Behalf of E-Waste Systems, Inc.  On Behalf of Ingram Micro UK Ltd            
 /s/            Martin
Nielson                                                              
 /s/         Brent
McCarty                                                         Name:      
Martin Nielson Name:    Brent McCarty Title:         Chief Executive Officer
Title:      Director Date:         11/25/2014 Date:     11/25/2014

 


 
 
 
 


 
 
- 4 -

--------------------------------------------------------------------------------

 




 





